DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
 
Response to Amendment
The amendment filed on 7/26/2022 has been entered. Claims 1, 5, 13 and 15 are currently amended.  Claims 1-15 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, filed on 7/26/2022, with respect to the 112(a) rejection has been fully considered and is persuasive.  Specifically, removing “degree of reshaping” overcomes the enablement issue.  The 112(a) rejection is withdrawn.

Applicant's argument, filed on 7/26/2022, with respect to the 112(b) rejection has been fully considered and is persuasive.  Specifically, removing “degree of reshaping” overcomes the indefinite issue.  The 112(b) rejection is withdrawn.

Applicant's argument, filed on 7/26/2022, with respect to the 103 rejection has been fully considered and is persuasive.  Specifically, there is not sufficient motivation to combine prior art Suciu with Semiatin.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method for producing a component of a γ-TiAl alloy by forging a blank with additive method from powder material, subsequently reshaping the blank, and subjecting the blank to heat treatment wherein recrystallization occurs.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Suciu et al (US 20160023307A1) in view of Semiatin et al (US 5442847 A).  The previous office action made a 103 rejection because Suciu teaches an additive method for manufacturing a gamma titanium aluminide turbine component.  Semiatin teaches reshaping and subsequent annealing treatment with recrystallization of gamma titanium aluminides ingot into end product preforms.
However, as stated in applicant’s 7/26/2022 argument, Suciu teaches an additive method that produces an engine component finished product that does not need further reshaping or heat treatment.  Therefore, there is no motivation to combine Semiatin that teaches the reshaping and heat treatment of a semi-finished product.  Thus the current invention is not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-15 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767